Title: To James Madison from James Cole Mountflorence, 21 February 1808
From: Mountflorence, James Cole
To: Madison, James



Sir
Paris 21st. february 1808

Under date of the 7th. March last, I did Myself the Honor to address to our Government my too just Complaint of the unwarrantable Conduct towards me of One of its Commercial Agents in France, Isaac Cox Barnet, which has occasioned to me a Detention of upwards of Eighteen Months, and the Ruin of my family.
I take now the Liberty of submitting to You, Sir, Copies of my Petition to his Imperial Majesty, on which he has been pleased to render me Justice, in ordering my immediate Release.  With great Respect I have the Honor to be Sir Your most obedient & most humble Servt.

J. C. Mountflorence

